ORDER
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 13th day of March, 1992.
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is *25hereby, vacated and the case remanded to the Court of Special Appeals for consideration in light of In re Montrail, 325 Md. 527, 601 A.2d 1102 (1992). Costs in this Court and one third of the costs in the Court of Special Appeals to be paid by Leon B.